Citation Nr: 1230958	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  08-19 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected pseudofolliculitis barbae.

2.  Entitlement to an increased evaluation for service-connected degenerative joint disease of the lumbar spine.

3.  Entitlement to an increased evaluation for service-connected chronic left knee strain.

4.  Whether new and material evidence has been submitted sufficient to reopen the previously denied claim for service connection for a right knee disability, to include as secondary to a service-connected chronic left knee strain.

5.  Whether new and material evidence has been submitted sufficient to reopen the previously denied claim for service connection for a sleep disorder.   

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to June 1993, to include service in the Southwest Asia theater of operations during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 RO decision, which denied applications to reopen previously denied claims for service connection for a sleep disorder and a right knee disability, continued a noncompensable evaluation for service-connected pseudofolliculitis barbae, continued an evaluation of 10 percent for service-connected chronic lumbosacral strain, and continued an evaluation of 10 percent for service-connected chronic left knee strain.  
	
The Board notes that it was indicated on the Veteran's November 2007 substantive appeal that he wished to participate in a video conference hearing before a member of the Board at a local VA office.  However, this request for a hearing was withdrawn in December 2009.  As such, the Board may proceed to adjudicate the claims accordingly.

These issues were remanded by the Board for further development in May 2011.
As noted in the May 2011 remand, the United States Court of Appeals for Veterans Claims (Court) held in the case of Rice v. Shinseki, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In this case, the Veteran's representative asserted in an October 2010 statement that a claim for TDIU had been pending for several years.  Accordingly, in light of the holding in Rice, the Board characterized the issues on appeal in the May 2011 remand so as to include a claim for entitlement to TDIU and remanded this claim as well.

Additionally, the Board remanded the issue of entitlement to service connection for depression, to include an acquired psychiatric disability in March 2011.  However, during the course of this appeal, this claim was granted in an October 2011 rating decision.  This decision was a complete grant of benefits with respect to this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue of entitlement to service connection for depression, to include an acquired psychiatric disability is not currently on appeal before the Board. 

Moreover, in the October 2011 rating decision, the RO increased the evaluation assigned to the Veteran's service-connected lumbar spine disability to 20 percent, effective April 17, 2010, and to 40 percent, effective August 1, 2011.  The RO increased the evaluation assigned to the Veteran's service-connected pseudofolliculitis to 10 percent, effective July 27, 2011.  Since the RO did not assign the maximum disability rating possible, these appeals for higher evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Despite any determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Board notes that, based on the representative's request, the record was held open an additional 60 days from July 27, 2012.  In an August 2012 statement, the representative waived the remaining extension of time to submit evidence.  As such, the Board may proceed to adjudicate the claims without further delay. 

The issue of entitlement to service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the VA RO.


FINDINGS OF FACT

1.  For the period of February 1, 2007, to the present, the Veteran's service-connected pseudofolliculitis is manifested by complaints of a recurrent facial rash upon shaving, which affects 10 percent of the exposed areas and 2 percent of the entire body.

2.  Prior to April 17, 2010, the Veteran's service-connected degenerative joint disease of the lumbar spine is manifested by complaints of pain, forward flexion of 78 degrees with pain, extension of 22 degrees with pain, right lateral flexion of 22 degrees with pain, left lateral flexion of 24 degrees with pain, right rotation of 22 degrees with pain, and left rotation of 20 degrees with pain.

3.  For the period of April 17, 2010, to July 31, 2011, the Veteran's service-connected degenerative joint disease of the lumbar spine is manifested by complaints of pain, stiffness, spasms, weakness, and limitation of forward flexion to 62 degrees. 

4.  For the period of August 1, 2011 to the present, the Veteran's service-connected degenerative joint disease of the lumbar spine is manifested by complaints of pain, occasional shooting pain along with numbness to the bilateral lower legs, stiffness, and limitation of forward flexion to 30 degrees upon repetitive testing. 

5.  The Veteran's service-connected chronic left knee strain is manifested by complaints of pain, weakness, fatigability, and lack of endurance, and limitation of motion from 0 to 94 degrees.

6.  By a January 2006 Board decision, the Veteran's claim of service connection for a right knee disability, to include as secondary to a service-connected chronic left knee strain was denied on the basis that this condition was not shown in service or on last examination, nor was there any medical evidence showing this condition was related to the Veteran's service-connected disability of chronic left knee strain. 

7.  Evidence received since the January 2006 Board decision is cumulative and redundant, and does not raise a reasonable possibility of substantiating the claim for service connection for a right knee disability, to include as secondary to a service-connected chronic left knee strain.

8.  By a January 2006 Board decision, the Veteran's claim of service connection for a sleep disorder, to include as secondary to service-connected back or left knee disabilities was denied on the basis that the medical evidence established that no sleep disorder had been medically diagnosed, and that sleep disturbance symptoms were attributable to a diagnosed psychiatric disorder, and were not linked to pain due to any service-connected disability. 

9.  Evidence received since the January 2006 Board decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim for service connection for a sleep disorder.

10.  The Veteran has the following service-connected disabilities: degenerative joint disease of the lumbar spine (40%); depressive disorder with anxiety associated with degenerative joint disease of the lumbar spine (30%); chronic left knee strain (10%); and pseudofolliculitis barbae (10%).  The Veteran meets the percentage requirements for TDIU.

11.  The Veteran's service-connected disabilities are not of such severity so as to preclude substantially gainful employment.
CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating, but no more, for service-connected pseudofolliculitis barbae for the period of February 1, 2007, to July 26, 2011, have been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Code 7806 (2011).

2.  The criteria for a disability rating in excess of 10 percent for service-connected pseudofolliculitis barbae for any period of time on appeal have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.118, Diagnostic Code 7806 (2011).

3.  The criteria for a disability rating in excess of 10 percent for service-connected degenerative joint disease of the lumbar spine prior to April 17, 2010, have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2011).

4.  The criteria for a disability rating in excess of 20 percent for service-connected degenerative joint disease of the lumbar spine for the period of April 17, 2010, to July 31, 2011, have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2011).

5.  The criteria for a disability rating in excess of 40 percent for service-connected degenerative joint disease of the lumbar spine, effective August 1, 2011, have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2011).

6.  The criteria for a disability rating in excess of 10 percent for service-connected chronic left knee strain have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2011).
7.  The January 2006 Board decision denying the Veteran's claim of service connection for a right knee disability is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011).

8.  New and material evidence sufficient to reopen the Veteran's claim of service connection for a right knee disability has not been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

9.  The January 2006 Board decision denying the Veteran's claim of service connection for a sleep disorder is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1100 (2011).

10.  New and material evidence sufficient to reopen the Veteran's claim of service connection for a sleep disorder has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

11.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Sup. 2009); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his previously denied claim for service connection for a sleep disorder, this application, and only this application, has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA solely with regard to the Veteran's application to reopen his claim for service connection for a sleep disorder is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2011); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA letters dated in February 2007, March 2007, May 2008, March 2010, and June 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, these letters described how appropriate disability ratings and effective dates were assigned.

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both 'new' and 'material' evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  See Kent, supra.

The Board notes that a June 2011 letter was sent to the Veteran, which specified what was needed to substantiate his application to reopen his right knee claim and described what would constitute such new and material evidence.  This letter specifically indicated that the Veteran's claim was previously denied because this condition was not shown in service or on last examination, nor was there any medical evidence showing this condition is related to the Veteran's service-connected disability of a chronic left knee strain.  Therefore, as the Veteran was correctly informed that new and material evidence was needed to substantiate his claim to reopen, what would constitute such new and material evidence, and the basis of the most recent final denial, the Board finds that the Veteran has been informed of the requirements set forth in Kent v. Nicholson.  See Kent, supra.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With regard to the application to reopen the Veteran's previously denied right knee disability claim, VA's responsibility to assist the Veteran extends to requesting evidence from any new source identified by the claimant, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the Veteran with respect to that particular claim.  VA does not have a duty to provide the Veteran with a VA examination if the claim is not reopened.  The VCAA explicitly stated that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  See 38 U.S.C. § 5103A(f) (West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2011).  As discussed above, in this case, the RO complied with VA's notification requirements and informed the Veteran of the information and evidence needed to substantiate his application to reopen his right knee claim.  Since no new and material evidence has been submitted in conjunction with the recent application to reopen his right knee disability claim, an examination is not required.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

With regard to the Veteran's claim for an increased rating for his service-connected left knee disability, the Veteran was provided examinations which addressed this claim, the most recent of which was conducted in August 2011.  With regard to the Veteran's claim for an increased rating for his service-connected lumbar spine disability, the Veteran was provided examinations which addressed this claim, the most recent of which was conducted in August 2011.  With regard to the Veteran's claim for an increased rating for his service-connected pseudofolliculitis barbae, the Veteran was provided examinations which addressed this claim, the most recent of which was conducted in July 2011.  There is no objective evidence indicating that there has been a material change in the severity of these service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regards to these claims.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

With regard to the Veteran's claim for entitlement to TDIU, the Board notes that the Veteran underwent a VA joint examination in August 2011, a VA psychiatric examination in July 2011, and a VA skin examination in July 2011.  These examination reports address the impact of the Veteran's service-connected disabilities on his employability.  The Board concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an increased evaluation for service-connected pseudofolliculitis barbae.

In a June 2007 rating decision, the RO granted service connection for pseudofolliculitis barbae and assigned a 0 percent rating, effective February 1, 2007, under Diagnostic Codes 7899-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  In an October 2011 rating decision, the RO increased the evaluation assigned to this disability to 10 percent, effective July 27, 2011.  The Veteran is seeking higher ratings.

The Board acknowledges that 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 were amended, effective from October 23, 2008.  However, as the Veteran is not rated under these diagnostic codes, the Board finds that this ammendment will essentially have no impact on his disability rating for pseudofolliculitis barbae, as will be discussed in further detail below.   

Under Diagnostic Code 7806, a 0 percent rating is assigned for less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent rating is assigned for at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation will be assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed area is affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation will be assigned for dermatitis that covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or with constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118 (2011).

Diagnostic Code 7806 remained under the same under the criteria effective October 23, 2008.

The Board notes that the Veteran underwent a VA examination most recently in July 2011.  The examiner reviewed the claims file.  The examiner noted that treatment has been ineffective and the Veteran ended up with shaving waivers for the 6 years he was in the military.  Recently, the Veteran interviewed for jobs, and when he shaves prior to the interview, he still develops the same irritating and unsightly papules.  He is currently using a topical antibiotic cream which he feels is totally ineffective.  The examiner noted that 10 percent of the exposed areas are affected by this condition and 2 percent of the entire body is affected by this condition.  Scarring and/or disfigurement, ulceration, exfoliation, crusting, acne, and chloracne is not present.  There were no tests conducted.  The examiner noted that there is no disfiguring skin condition on the head, face, or neck.  The condition does affect the Veteran's occupational functioning.  The Veteran is likely to have problems with his beard area if required to maintain a closely shaven appearance.  The Veteran was diagnosed with pseudofolliculitis barbae.

The Veteran underwent a VA examination in April 2007.  The examiner noted that the Veteran has itching and crusting due to his skin condition.  The symptoms described occur intermittently, as often as 3 times per year, with each occurrence lasting 1 week.  The number of attacks within the past year was 3.  The ability to perform daily functions during flare-ups is acceptable.  The condition flares up when he shaves, thus the Veteran avoids shaving.  The skin disease involves areas that are exposed to the sun, including the face.  The Veteran reported that, over the past 12 months, he has constantly avoided shaving.  There are no side effects from the treatment.  There is no functional impairment resulting from the above condition.  There is no scar or signs of skin disease present.  The Veteran was diagnosed with pseudofolliculitis barbae.  The subjective factors were noted as being a recurrent facial rash with shaving.  The objective factors are currently not active because he avoids shaving, and the diagnosis is based on his clinical history. 

The Board has also reviewed the pertinent VA treatment records.  In a March 2007 VA treatment record, the Veteran required hydrocotisone lotion, topical 1 percent.

With regard to assigning a compensable rating under Diagnostic Code 7806 prior to July 27, 2011, the Board notes that the April 2007 VA examination report reflects that there were no signs of skin disease present.  However, this examination report also indicated that this condition flares up when he shaves; thus, the Veteran has constantly avoided shaving.  Subsequently, the July 2011 VA examination report documented that the Veteran had recently shaved prior to interviewing for jobs, and the examiner noted that 10 percent of the exposed areas are affected by this condition and 2 percent of the entire body is affected by this condition.  The Board finds no indication that the Veteran's service-connected disability increased in severity from the April 2007 VA examination to the July 2011 VA examination.  It simply appears that the July 2011 VA examiner was able to provide information regarding the percentage of the body affected by this condition due to the fact that the Veteran had recently shaved.  Therefore, as there is no indication that this condition increased in severity throughout the period of time on appeal, the Board finds that a 10 percent evaluation should be awarded for the period of February 1, 2007, to the July 26, 2011.   

With regard to assigning a rating in excess of 10 percent under Diagnostic Code 7806 for any period of time on appeal, the Board finds that the medical evidence of record does not reflect that the Veteran's pseudofolliculitis barbae affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed area during this period of time.  Moreover, the medical evidence of record does not reflect that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during any 12-month period during this time period.  As such, an evaluation in excess of 10 percent is not warranted for this disability for any period of time on appeal under Diagnostic 7806.

The Board has reviewed the remaining diagnostic codes relating to skin disabilities but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.118 (2008, 2011).  Specifically, the Board notes that the Veteran has not been noted as having scars due to his pseudofolliculitis barbae.  Therefore, the Board finds the Veteran is most appropriately evaluated under Diagnostic Code 7806, as opposed to any of the criteria or revised criteria for evaluating scars.    

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected pseudofolliculitis barbae is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the preponderance of the evidence supports assigning an increased 10 percent rating for the period of February 1, 2007, to July 26, 2011, but is against assigning an evaluation in excess of 10 percent for the Veteran's service-connected pseudofolliculitis barbae for any period of time on appeal.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.

2.  Entitlement to an increased evaluation for service-connected degenerative joint disease of the lumbar spine.

In a June 2007 rating decision, the RO continued a 10 percent rating for the Veteran's service-connected chronic lumbosacral strain.  In an October 2011 rating decision, the RO recharacterized the Veteran's service-connected lumbar spine disability as degenerative joint disease of the lumbar spine and increased the evaluation assigned to this disability to 20 percent, effective April 17, 2010, and to 40 percent, effective August 1, 2011.  The Veteran is seeking higher ratings.

The schedule for rating spine disabilities was changed, effective September 26, 2003, to provide for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  Diagnostic codes for all diseases and injuries to the spine were renumbered.  As the Veteran's claim was received after September 26, 2003, only the current rating formula must be considered and any regulation changes made prior to the September 26, 2003, changes are irrelevant for the purposes of this claim. 

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine at 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011).

For VA compensation purposes, normal forward flexion of the lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2011).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Board notes that the Veteran underwent an examination most recently in August 2011.  The examiner reviewed the claims file.  The Veteran reported constant pain in the lumbar spine area which is about 7/10.  The Veteran also complained of flare-ups that happen at least twice per week, which the Veteran reported is caused by physical activity, such as heavy lifting over 10 to 15 pounds, pushing, prolonged walking, climbing stairs, or strenuous physical activity.  The Veteran reported that the flare-up usually lasts for 3 to 4 hours to the whole day.  The Veteran reported that he treats the flare-up with rest and pain medications and that his activities are moderately limited during the flare-up.  The Veteran reported no periods of incapacitation secondary to the spine condition.  The Veteran reported no weakness, or bladder or bowel impairment secondary to the spine condition.  He reported no paresthesia, neuritis, or neuralgia secondary to the spine condition.  The Veteran reported that he can walk for about 2 blocks and stand for 10 minutes before the pain gets severe.  The Veteran denied any history of back surgery.  The Veteran reported that he gets occasional shooting pain along with numbness to the bilateral lower legs, which happens at least 3 times per month.  The Veteran reported that he is unsure of what causes it and that it usually lasts for less than 2 minutes.  The Veteran reported that he is currently unemployed and that his back condition affects his activities of daily living, recreational activities, and employment because it is limiting him from prolonged walking, standing, bending, and strenuous physical activity.  The Veteran reported no unsteady gait or history of falls secondary to the spine condition.  The Veteran reported no hospitalization or surgery secondary to the spine condition.  The Veteran reported stiffness on the left side of the lumbar spine area.  He reported no spasms.  Gait and posture was normal.  Spinal curvature was normal without lordosis or kyphosis.  There is tenderness of the left gluteus maximus.  There are no spasms.  The Veteran's forward flexion was limited to 0 to 40 degrees with pain at 40 degrees.  Extension backward was limited to 0 to 20 degrees with pain at 20 degrees.  Left and right lateral flexion was limited to 0 to 20 degrees, and left and right lateral rotation was limited to 0 to 15 degrees.  Pain was evidenced by the patient's report.  With repetition, he was functionally impaired about 10 degrees secondary to pain on forward flexion.  Straight leg raises were negative.  The Veteran was diagnosed with degenerative joint disease of the lumbar spine.  The examiner determined that the Veteran's service-connected lumbar spine and left knee limit him in obtaining and securing substantially gainful employment which involves walking more than 2 blocks, standing more than 10 minutes, and sitting more than 2 hours at a time, and strenuous physical activity.  The Veteran's knee and back condition does not limit his ability to perform and maintain sedentary employment. 

The Veteran also underwent a VA examination in April 2010.  The Veteran reported that he has limitation in walking because of his spine condition.  He reported that he can walk 200 yards on average, which takes 10 minutes.  He reported that he has not experienced falls due to his spine condition.  The Veteran reported stiffness, spasms, and decreased motion.  The Veteran reported that he does not experience fatigue, paresthesia, or numbness.  He reported weakness of the spine, leg, and foot.  He reported having no bowel or bladder problems or erectile dysfunction in relation to the spine condition.  The Veteran reported constant severe back pain which travels to the knee.  The pain can be exacerbated by physical activity, food, and stress, and also comes spontaneously.  During flare-ups, he experiences functional impairment, which is described as it hurts to carry weighted objects.  The Veteran reported that he was never hospitalized nor has he had any surgery for this condition.  He reported that this condition has not resulted in any incapacitation in the past 12 months.  The Veteran reported that he unable to take part in daily activities.  Upon physical examination, the Veteran's posture was normal and he was able to walk with a normal gait.  Examination revealed no evidence of radiating pain on movement.  Muscle spasm is absent.  No tenderness is noted.  There is no guarding of movement.  The examiner does not reveal any weakness.  Muscle tone is normal, and musculature is normal.  There is positive straight leg raising bilaterally.  Lasegue's sign is positive.  There is no atrophy present in the limbs.  There is no ankylosis of the thoracolumbar spine.  With regard to range of motion, flexion was recorded as 64 degrees with pain, and 62 degrees on repetitive motion.  Extension was recorded as 12 degrees with pain, and 10 degrees on repetitive motion.  Right lateral flexion was recorded at 10 degrees with pain, and 8 degrees with repetitive motion.  Left lateral flexion was recorded at 12 degrees with pain, and 10 degrees on repetitive motion.  Right lateral rotation was recorded at 14 degrees with pain, and 12 degrees with repetitive motion.  Left lateral rotation was recorded at 16 degrees with pain, and 14 degrees with repetitive motion.  The examiner noted that the joint function of the spine is additionally limited after repetitive use by pain, fatigue, and lack of endurance, with pain having the major functional impact.  It is not additionally limited after repetitive use by weakness or incoordination.  The inspection of the spine reveals normal head position with symmetry in appearance.  There is symmetry of spinal motion with normal curves of the spine.  The examination for the lumbar spine reveals no sensory deficits from L1-L5.  The examination of the sacral spine reveals no sensory deficits of S1.  There is no lumbosacral motor weakness.  The bilateral lower extremity reflexes reveal knee jerk 2+ and ankle jerk 2+.  The lower extremities show no signs of pathologic reflexes.  The examination reveals normal cutaneous reflexes.  There are no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  There are no non-organic physical signs.  X-ray reports show moderate localized spondylosis L1-2 and degenerative disc space narrowing L5-S1.  The examiner determined that the effect of the condition on the Veteran's usual occupation daily activity is moderate.

The Veteran also underwent a VA examination in April 2007.  The examiner noted that the Veteran has been suffering from chronic lumbosacral strain.  The Veteran reported that his spine condition does not cause incapacitation.  The Veteran reported that, due to this condition, it hurts to bend and carry objects weighing more than 25 pounds.  Upon physical examination, the Veteran's posture was noted as normal and his gait was within normal limits.  Examination revealed no evidence of radiation pain on movement.  Muscle spasm was absent, and no tenderness was noted.  There was negative straight leg raising test bilaterally.  There is no ankylosis of the lumbar spine.  With regard to range of motion, flexion was noted as 78 degrees with pain.  Extension was noted as 22 degrees with pain.  Right lateral flexion was noted as 22 degrees with pain.  Left lateral flexion was noted as 24 degrees with pain.  Right rotation was noted as 22 degrees with pain.  Left rotation was noted as 20 degrees with pain.  The examiner noted that the joint function of the spine is additionally limited after repetitive use by pain, and pain has the major functional impact.  It is not additionally limited after repetitive use by fatigue, weakness, lack of endurance, or incoordination.  The above additionally limit the joint function by 0 degrees.  Inspection of the spine revealed normal head position with symmetry in appearance.  There is symmetry of spinal motion and normal curvature of the spine.  There are no signs of invertebral disc syndrome with chronic and permanent nerve root involvement.  Motor function was noted as being within normal limits.  Sensory function is within normal limits.  Bilateral lower extremity reflexes reveal knee jerk 2+ and ankle jerk 2+ bilaterally.  X-ray reports show spondylosis.  The examiner determined that the effect of the condition on Veteran's usual occupation daily activity is moderate.

The Board also reviewed relevant VA treatment records, which noted the Veteran's complaints of chronic low back pain.

With regard to assigning an evaluation in excess of 10 percent prior to April 17, 2010, under the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no evidence of record for this time period reflecting that the Veteran's lumbar spine disability manifested with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, with a  combined range of motion of the thoracolumbar spine not greater than 120 degrees, or with muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  As such, an evaluation in excess of 10 percent is not warranted prior to April 17, 2010, under the General Rating Formula for Diseases and Injuries of the Spine.

With regard to assigning an evaluation in excess of 20 percent for the period of April 17, 2010, to July 31, 2011, under the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no evidence of record for this time period reflecting that the Veteran's lumbar spine disability manifested with forward flexion of the thoracolumbar spine of 30 degrees or less or favorable or with unfavorable ankylosis of the thoracolumbar spine or the entire spine.  As such, an evaluation in excess of 20 percent is not warranted for this time period under the General Rating Formula for Diseases and Injuries of the Spine.

With regard to assigning an evaluation in excess of 40 percent for the period of August 1, 2011 to the present, there is no evidence of record for this period of time reflecting that the Veteran has unfavorable or favorable ankylosis of thoracolumbar spine or the entire spine.  As such, an evaluation in excess of 40 percent is not warranted for this time period under the General Rating Formula for Diseases and Injuries of the Spine.

With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds no medical or lay evidence in the record reflecting that the Veteran has been prescribed bedrest by a physician for his service-connected lumbar spine disability for any period of time on appeal.  As such, an increased rating cannot be assigned under this criteria.

The Board also notes that, according to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  

In this regard, the Board notes that the Veteran has reported occasional shooting pain along with numbness to the bilateral lower legs.  However, at the April 2007 VA examination, it was noted that examination revealed no evidence of radiation pain on movement.  Additionally, motor and sensory function were noted as being within normal limits, and bilateral lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+ bilaterally.  The April 2010 VA examination report noted no sensory deficits from L1-L5, no sensory deficits of S1, and no lumbosacral motor weakness.  Further, the bilateral lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  At the August 2011 VA examination, the Veteran reported no paresthesia, neuritis, or neuralgia secondary to the spine condition.  Therefore, absent clinical evidence of radiculopathy of either leg that is at least mild in nature, the Board concludes that a separate rating is not warranted for either lower extremity under Note (1).

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45 for the period on appeal prior to April 17, 2010, the Board notes that the April 2007 VA examiner indicated that the joint function of the spine was additionally limited after repetitive use by pain.  However, it was further indicated that the joint function was limited by 0 degrees.  Additionally, the range of motion measurements recorded at this examination considered the Veteran's complaints of pain upon motion.  Therefore, even considering the Veteran's complaints of pain , there is no objective evidence reflecting that the Veteran experiences additional, measureable functional loss or limitation of motion due to his complaints so as to meet the range of motion criteria for a higher evaluation.  As such, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 10 percent for the period of time on appeal prior to April 17, 2010, as contemplated by the holding in Deluca.

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45 for the period of April 17, 2010 to July 31, 2011, the Board notes that the April 2010 VA examiner indicated that the joint function of the spine is additionally limited after repetitive use by pain, fatigue, and lack of endurance, with pain having the major functional impact.  However, even considering that the Veteran's ranges of motion were each additionally limited by 2 degrees upon repetitive testing, the recorded ranges of motion still did not meet the range of motion criteria for a higher evaluation.  As such, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 20 percent for the period of April 17, 2010 to July 31, 2011, as contemplated by the holding in Deluca.

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45 for the period of August 1, 2011, to the present, the Board notes the Veteran's reports of pain with motion at the August 2011 VA examination and the August 2011 VA examiner's determination that, with repetition, the Veteran was functionally impaired about 10 degrees secondary to pain on forward flexion.  However, the Veteran is currently receiving the maximum evaluation available for loss of range of motion of the lumbar spine.  Moreover, an additional limitation of flexion of 10 degrees upon repetitive testing was considered by the RO and appears to be the reason that the Veteran was assigned his current 40 percent evaluation.  As such, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 40 percent for the period of August 1, 2011, to the present, as contemplated by the holding in Deluca.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected degenerative joint disease of the lumbar spine is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board concludes that the preponderance of the evidence is against assigning an increased rating for any period of time on appeal for the Veteran's service-connected degenerative joint disease of the lumbar spine.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately.  Hart, supra.

3.  Entitlement to an increased evaluation for service-connected chronic left knee strain.

In a June 2007 rating decision, the RO continued a 10 percent rating under Diagnostic Code 5260 for a service-connected chronic left knee strain.  The Veteran is seeking a higher evaluation.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II (2011).  

According to Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees; a 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a (2011).

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a (2011).

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (2004).  

Diagnostic Code 5010 addresses the issue of arthritis due to trauma, substantiated by x-ray findings, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).

Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

The Board notes that the Veteran underwent a VA examination most recently with respect to this disability in August 2011.  The examiner reviewed the claims file.  At this examination, the Veteran reported that his knee pain was an 8/10.  He reported flare-ups with climbing stairs and squatting or bending which usually last for the whole day.  The Veteran reported that his activities are moderately limited during the flare-up.  The Veteran reported weakness, fatigability, and lack of endurance in the left knee.  He denied locking or stiffness.  He complained of instability and giving away of the left knee.  The Veteran reported no signs of inflammation, such as redness, swelling, heat, or drainage.  He reported no history of dislocation or recurrent subluxation.  He denied any history of inflammatory arthritis.  He denied any periods of incapacitation secondary to the knee condition. The Veteran reported using a knee brace with good results.  The Veteran reported no hospitalization or surgery, secondary to the knee condition.  Upon examination, the examiner noted that the Veteran's left knee was normal to appearance.  There was no erythema, edema, increased warmth, or effusion. With regard to range of motion, flexion was recorded as 0 to 120 degrees with pain.  Extension was normal.  With repetition, there was no change in range of motion secondary to pain, fatigue, weakness, or lack of endurance.  The knee was stable to varus and valgus force. There was negative anterior drawer, posterior drawer, Lachman, and McMurray.  Motor strength was 5/5 in the bilateral lower extremities with no evidence of muscle atrophy.  Tone and strength were normal.  X-ray reports of the left knee revealed moderate to severe medial compartment left knee joint space narrowing with large medial osteophytes; transverse fracture, age indeterminant through the medial tibial spine; and hypertrophied bilateral tibial spines.  The Veteran was diagnosed with degenerative joint disease of the left knee.  The examiner determined that the Veteran's service-connected lumbar spine and left knee limit him in obtaining and securing substantially gainful employment which involves walking more than 2 blocks, standing more than 10 minutes, and sitting more than 2 hours at a time, and strenuous physical activity.  The Veteran's knee and back condition does not limit his ability to perform and maintain sedentary employment.     

The Veteran also underwent a VA examination in April 2010.  The Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, and pain.  He reported that he did not experience heat, redness, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, and dislocation.  The Veteran reported flare-ups as often as 3 times per week lasting for varied hour(s), which are precipitated by physical activity and alleviated by rest and hydrocodone.  The Veteran reported that it hurts to run during these flare-ups.  The Veteran reported difficulty with standing/walking and that he is unable to walk long distances.  He reported having surgery(ies) and described residuals of reconstruction of the knee.  He reported this condition has not resulted in any incapacitation in the past 12 months.  Upon examination, the left knee shows no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Examination revealed crepitus.  There was no genu recurvatum, locking pain, or ankylosis.  With regard to range of motion, flexion was noted as being 96 degrees with pain and extension was noted as 0 degrees with pain.  Upon repetition, flexion was noted at 94 degrees and extension was still noted as 0 degrees.  The examiner noted that the joint function is additionally limited after repetitive use by pain, fatigue, and lack of endurance, with pain having the major functional impact.  The left knee joint function is not additionally limited after repetitive use by weakness or incoordination.  The medial/lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test are all within normal limits for the left knee.  Left knee x-ray reports show moderate osteoarthritis of the left knee.  The Veteran was diagnosed with chronic left knee strain.  The examiner noted that the left knee shows no signs of subluxation.  The examiner noted that the effect of the condition on the Veteran's usual occupation and daily activity is moderate.   

The Veteran also underwent a VA examination in April 2007.  The examiner noted that the Veteran suffered recurrent left knee pain made worse with overuse.  The Veteran reported that this condition does not cause incapacitation.  He reported that it hurts to run.  Upon examination, the left knee showed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, subluxation, guarding of movement, recurrent subluxation, locking pain, joint effusion, or crepitus.  With regard to range of motion, flexion was noted at 120 degrees with pain and extension was noted as 0 degrees.  The joint function was additionally limited after repetitive use by pain with pain having the major functional impact.  The joint function was not additionally limited after repetitive use by fatigue, weakness, lack of endurance, or incoordination.  The medial and lateral collateral ligaments stability test, the anterior/posterior cruciate ligaments stability test, and the medial and lateral meniscus test were all within normal limits for the left knee.  Left knee x-ray reports showed degenerative arthritic changes.  The Veteran was diagnosed with chronic left knee strain.  The effect of the condition on the Veteran's usual occupation and daily activity was moderate.   

The claims file also contains VA treatment records, which document complaints of knee pain.

With respect to granting an increased rating under Diagnostic Code 5260, there is no clinical evidence of record reflecting that the Veteran's left knee has a limitation of flexion to 30 degrees, as needed for a 20 percent evaluation under this diagnostic code.  As such, an increased rating cannot be assigned for the left knee under Diagnostic Code 5260.

However, the Board has considered alternative avenues through which the Veteran may obtain increased disability ratings.

With respect to granting an increased rating under Diagnostic Code 5010, the Board notes that the Veteran is already rated for limitation of motion under the Diagnostic Code 5260.  As such, an increased or additional compensable rating cannot be assigned under Diagnostic Code 5010 for the left knee.  

With respect to granting an increased rating under Diagnostic Code 5261, there is no medical evidence of record reflecting that the Veteran's left knee has a limitation of extension to 10 degrees, as needed for a compensable evaluation under this diagnostic code.  As such, an increased rating cannot be assigned for the left knee under Diagnostic Code 5261.

Diagnostic Code 5257 addresses impairment of the knee in the form of recurrent subluxation or lateral instability.  The claims file contains no subjective or objective evidence reflecting that the Veteran experiences recurrent subluxation or lateral instability of the left knee.  As such, an increased rating cannot be assigned for either knee under Diagnostic Code 5257.

Diagnostic Code 5258 addresses dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion.  The Veteran's left knee has not demonstrated episodes of locking or effusion.  As such, an increased or separate compensable evaluation is not available under Diagnostic Code 5258.

Diagnostic Code 5259 addresses symptomatic removal of semilunar cartilage.  There is no clinical evidence of record reflecting that the Veteran has undergone removal of semilunar cartilage.  Therefore, Diagnostic Code 5259 is not applicable.  

The remaining applicable diagnostic codes relating to knee disabilities include Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  As there is no evidence of record showing that the Veteran has ankylosis, impairment of the tibia and fibula, or acquired, traumatic genu recurvatum, with regard to the left knee, these diagnostic codes are not applicable. 

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under Deluca, the Board acknowledges the Veteran's complaints of knee pain, weakness, fatigability, and lack of endurance.  At the April 2007 VA examination, flexion was noted at 120 degrees with pain and extension was noted as 0 degrees, with the joint function being additionally limited after repetitive use by pain.  However, there is no indication in the examination report that the additional limitation is of such severity to meet the criteria of an increased rating for loss of range of motion.  At the April 2010 VA examination, it was noted that flexion was additionally limited to 94 degrees after repetitive use by pain, fatigue, and lack of endurance.  However, limitation to 94 degrees is not of such a severity to meet the criteria for an increased rating based on functional loss.  Extension was not limited after repetitive use.  At the August 2011 VA examination, it was noted that, with repetition, there was no change in range of motion secondary to pain, fatigue, weakness, or lack of endurance.  Additionally, the Veteran is already receiving a 10 percent evaluation under Diagnostic Code 5260 for the left knee for noncompensable limitation of motion that is accompanied by pain.  Therefore, the Board finds that the current evaluation already contemplates the Veteran's functional loss, and that an increased rating under Deluca are not warranted.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected chronic left knee strain is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased rating for the Veteran's service-connected chronic left knee strain.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application as there is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Hart, supra.

4.  Whether new and material evidence has been submitted sufficient to reopen the previously denied claim for service connection for a right knee disability, to include as secondary to a service-connected chronic left knee strain.

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected chronic left knee strain.  After review of the evidence of record, the Board finds that new and material evidence has not been submitted.

The Veteran was most recently denied service connection for a right knee disorder in a January 2006 Board decision. 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).   

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The basis for the January 2006 Board denial was that this condition was not shown in service or on last examination, nor was there any medical evidence showing this condition was related to the Veteran's service-connected disability of chronic left knee strain.  At the time of this denial, VA medical records, private treatment records, statements and testimony submitted by the Veteran, and service treatment records were considered. 

The new evidence submitted since this denial consists primarily of statements from the Veteran and VA medical records.  
With regard to the Veteran's lay statements, the Board notes that the Veteran has recently asserted that he has a right knee condition that is related to his service-connected left knee condition.  The Board finds that his statements are duplicative of evidence previously submitted, as the Veteran has already made these same assertions prior to the January 2006 Board denial.  Therefore, this evidence cannot be considered new.  Thus, the Veteran's statements are not deemed to be new and material evidence for the purpose of reopening this claim.

With regard to the newly submitted medical records, the Board notes that the VA medical records document that the Veteran has a right knee disability.  However, the Board does not find that these medical records reflect that the Veteran's right knee disability existed or began during service or is related to his service-connected left knee disability.  As such, the newly submitted medical records cannot be considered material, in that they do not relate to an unestablished fact necessary to substantiate the claim.  Thus, the newly submitted medical records are not deemed to be new and material evidence for the purpose of reopening this claim.

Although the Board is sympathetic to the Veteran's health difficulties, no new and material evidence has been received sufficient to reopen his claim.  Until the Veteran meets the threshold burden of submitting new and material evidence sufficient to reopen his claim, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

5.  Whether new and material evidence has been submitted sufficient to reopen the previously denied claim for service connection for a sleep disorder.   

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a sleep disorder.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Veteran was most recently denied service connection for a sleep disorder in a January 2006 Board decision.  The basis for the January 2006 denial was that the medical evidence established that no sleep disorder had been medically diagnosed, and that sleep disturbance symptoms were attributable to a diagnosed psychiatric disorder, and were not linked to pain due to any service-connected disability.  At the time of this denial, VA medical records, private treatment records, statements and testimony submitted by the Veteran, and service treatment records were considered.

The new evidence submitted since this denial consists primarily of statements from the Veteran, VA medical records, and an October 2011 rating decision.  

With regard to the October 2011 rating decision, the Board notes that this decision granted service connection for a depressive disorder with anxiety.  As noted, the January 2006 Board decision determined that sleep disturbance symptoms were attributable to a diagnosed psychiatric disorder.  In light of the fact that the Veteran is now service connected for a psychiatric disorder, the Board finds that a reasonable possibility of substantiating the claim for service connection for a sleep disorder has been raised.  Therefore, the Board concludes that it satisfies the low threshold requirement for new and material evidence.  As such, the claim is reopened.  

However, the Board cannot, at this point, adjudicate the reopened claim, as further development is necessary.  This is detailed in the REMAND below.

6.  Entitlement to TDIU.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2011).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b) (2011).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

In this case, the Veteran is service connected for the following disabilities: degenerative joint disease of the lumbar spine (40%); depressive disorder with anxiety associated with degenerative joint disease of the lumbar spine (30%); chronic left knee strain (10%); and pseudofolliculitis barbae (10%).  As such, his combined rating is 66 percent according to Table 1 of 38 C.F.R. §4.25.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.25 (2011).  Therefore, the Veteran's service-connected disabilities meet the percentage rating standards for TDIU.  38 C.F.R. § 4.16(a) (2011).  However, for the Veteran to prevail on a claim for entitlement to TDIU, the evidence must show that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.

The Board notes that the Veteran asserted in a May 2008 statement that he cannot work like he should because he is a welder and the job is too much for his condition. 

However, having reviewed the medical evidence of record, the Board finds that the preponderance of the evidence does not reflect that the Veteran is precluded from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.

As noted above, the Veteran underwent a VA joints examination in August 2011, which addressed his service-connected lumbar spine disability and his service-connected left knee disability.  Upon review of the claims file and examination of the Veteran, the examiner determined that the Veteran's service-connected conditions of the lumbar spine and the left knee limit him in obtaining and securing substantially gainful employment which involves walking more than 2 blocks, standing more than 10 minutes, and sitting more than 2 hours at a time, and strenuous physical activity.  The examiner further determined that the Veteran's knee and back condition does not limit his ability to perform and maintain a sedentary employment.

The Veteran underwent a VA psychiatric examination in July 2011.  Upon review of the claims file and examination of the Veteran, the examiner determined that the Veteran has occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform.  However, the examiner specifically did not mark that the Veteran had total occupational and social impairment due to his service-connected depressive disorder with anxiety.

The Veteran underwent a VA skin examination in July 2011.  Upon review of the claims file and examination of the Veteran, the examiner determined that this condition does affect the Veteran's occupational functioning and indicated that the Veteran is likely to have problems with his beard area if required to maintain a closely shaven appearance.

At the April 2010 VA examination, the examiner determined that the effect of the Veteran's chronic left knee strain and chronic lumbosacral strain on his usual occupation is moderate.  At the April 2007 VA examination, the examiner determined that the effect of the Veteran's chronic left knee strain, chronic lumbosacral strain, and pseudofolliculitis barbae on his usual occupation is moderate. 

While the Board does not doubt that the Veteran's service-connected disabilities significantly impact his employability, the weight of the evidence does not support the contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  As detailed above, the April 2007, April 2010, July 2011, and August 2011 VA examination reports reflect that the Veteran's employability is moderately affected by his service-connected disabilities.  While the Board has considered the Veteran's lay assertions, the Board ultimately places far more weight on the reports of these VA examinations, which are the result of thorough physical and mental evaluation by objective health care providers.  As noted, the results of these examinations weigh heavily against finding that the Veteran is precluded from maintaining any form of substantially gainful employment due to his service-connected disabilities.  

In summary, the Board believes that the symptomatology associated with his service-connected disabilities, including the degree of occupational impairment present, is appropriately compensated via the ratings assigned to these disabilities.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Thus, the Board finds that the Veteran has not met the criteria for entitlement to TDIU.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b) (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an evaluation of 10 percent for service-connected pseudofolliculitis barbae for the period of February 1, 2007, to July 26, 2011, is granted.

Entitlement to an evaluation in excess of 10 percent for any period of time on appeal for service-connected pseudofolliculitis barbae is denied.

Entitlement to an increased evaluation for service-connected degenerative joint disease of the lumbar spine is denied.

Entitlement to an increased evaluation for service-connected chronic left knee strain is denied.

As new and material evidence has not been received regarding the claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected chronic left knee strain, the Veteran's claim is not reopened, and the appeal is denied.

As new and material evidence has been received regarding the claim of service connection for a sleep disorder, the Veteran's claim is reopened.  To this extent, and to this extent only, the appeal is granted.

Entitlement to TDIU is denied.


REMAND

The Veteran is seeking entitlement to service connection for a sleep disorder.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to the adjudication of this claim.

Specifically, the Veteran has claimed that he takes several medications, some of which make him sleepy.  The Veteran has also indicated that he began having trouble sleeping during active service and has consistently had sleep problems since service.

A review of the service treatment records reveals no complaints, treatment, or diagnoses of a sleep disorder.

With regard to a current disability, the Board notes that the Veteran underwent a VA examination in March 2005.  Upon review of the claims file and examination of the Veteran, the examiner determined that she did not think that the Veteran had a sleep disorder which is related to service given that like sleep disorder related to his lungs.  The examiner further determined that he might have a sleep disorder related to posttraumatic stress disorder (PTSD) and depression, which he is already being treated for, but he has no diagnosis of sleep apnea.  The examiner concluded that the Veteran has problems with sleep which is most probably related to his PTSD and depression.  In an addendum, the examiner stated that the Veteran does have a sleep disorder in that he has nightmares and is unable to sleep because of that, but as to whether it was etiologically related to an injury or disease incurred in service, the examiner noted that it did not seem like he was even seen for any sleep disorder while in service, and the Veteran did not tell her that the pain kept him from sleeping.  The examiner concluded that it is not the Veteran's service-connected disabilities which are leading to sleep disorders.  However, the examiner further noted that she was not going to talk about PTSD because she did not know if it is service connected or not.  The examiner stated that she did not see any sleep disorders and it does not appear that any undiagnosed illness is manifested by sleep disturbance.  The Veteran does have a diagnosis of PTSD that is causing his sleep disturbances. 

As the March 2005 VA opinion suggests that the Veteran has sleep disturbances caused by PTSD, and the Veteran is now service connected for a depressive disorder with anxiety, the Board finds that the necessity for a new VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  As such, this issue must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a diagnosed sleep disorder that was caused or aggravated by his active duty service or a service-connected disability.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Additionally, all relevant VA treatment records that have not yet been associated with the claims file should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file.

2. Schedule the Veteran for an appropriate VA examination for his claimed sleep disorder.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed sleep disorder.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has a diagnosable sleep disorder of any kind.  If so, an opinion should be provided as to whether it is at least as likely as not that the Veteran's currently diagnosed sleep disorder had its onset during his military service or was caused or aggravated by his military service.  An opinion should also be provided as to whether it is at least as likely as not that the Veteran's current diagnosed sleep disorder was caused or aggravated by any service-connected disabilities, to specifically include his service-connected depressive disorder with anxiety.  In rendering any opinions, the examiner should specifically determine whether the Veteran has a separately diagnosed sleep disorder or whether he has sleep disturbance symptoms as part of his service-connected depressive disorder with anxiety.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

3. Then, readjudicate the claim.  In particular, the RO should review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC).  If the benefit sought remains denied, the Veteran and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


